NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

BAMBI E. BENNETT,                )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D17-2651
                                 )
JORGE SANCHEZ,                   )
                                 )
           Appellee.             )
________________________________ )


Opinion filed April 11, 2018.

Appeal from the Circuit Court for Sarasota
County; George K. Brown, Jr., Judge.

Julius Adams of The Ticktin Law Group,
PLLC, Deerfield Beach, for Appellant.

Laurie B. Sams of Van Winkle & Sams,
P.A., Sarasota, for Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.